Citation Nr: 0926117	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increase in the initial staged ratings 
assigned for left knee disability (10 percent prior to March 
24, 2009 and a combined 40 percent from that date).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1974 to March 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Reno, Nevada Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for left knee degenerative changes post meniscal tear, rated 
10 percent, effective October 29, 2003.  A March 2009 rating 
decision increased the rating to a combined 40 percent, 
effective March 24, 2009).  In his Substantive Appeal (Form 
9) received in April 2006, the Veteran had requested a 
Videoconference Hearing; in June 2009 correspondence he 
withdrew that request.  His claims file is now in the 
jurisdiction of the Seattle, Washington RO.
 
The April 2004 rating decision also denied secondary service 
connection for right knee, low back, and bilateral hip 
disabilities.  The Veteran initiated an appeal (filed a 
timely notice of disagreement (NOD)) with those denials.  
However, in his Substantive Appeal dated in March 2006 
(following issuance of a statement of the case in the matters 
in February 2006), the Veteran expressly limited his appeal 
to the matter of the rating for left knee disability.  He did 
not perfect an appeal as to the secondary service connection 
claims, and the April 2004 rating decision in those matters 
became final.  38 U.S.C.A. § 7105.  In his June 2009 
correspondence the Veteran inquired about the secondary 
service connection claims; that matter is referred to the RO 
for clarification (i.e., whether he seeks to reopen the 
claims), and any appropriate action.  The Veteran's June 2009 
correspondence also raised the matter of entitlement to an 
increased rating for left ankle disability.  That matter is 
likewise referred to the RO for appropriate action.  


FINDINGS OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating 
that he wished to withdraw his appeal seeking an increased 
rating for his left knee disability; there are no questions 
of fact or law remaining before the Board in this matter.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the rating for the Veteran's left knee disability.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  However, given the Veteran's expression of 
intent to withdraw his appeal of the rating assigned for his 
left knee disability, further discussion of the impact of the 
VCAA on such claim is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 

A June 2009 letter from the Veteran stated that he was 
satisfied with the March 2009 decision which increased the 
rating for his left knee disability, and did not want to 
continue his appeal in that matter.  Hence, there are no 
allegations of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking an increased rating for left knee 
disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


